Citation Nr: 1104791	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-38 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The Board notes that, while the Veteran filed his 
claims with the RO in New Orleans, Louisiana, the Veteran 
subsequently requested his file to be transferred to Lincoln, 
Nebraska, and the SSOC was issued by the Lincoln, Nebraska RO. 

The Veteran was afforded a personal hearing before a decision 
review officer in January 2009.  A written transcript of that 
hearing was prepared and incorporated into the evidence of 
record.

Additionally, the Veteran was afforded a Travel Board Hearing 
before the undersigned Veterans Law Judge in June 2010.  A 
written transcript of that hearing was prepared and incorporated 
into the evidence of record.

Additionally, the Board recognizes that, following the 
certification of the appeal, the appellant submitted additional 
lay statements in support of his claim.  That additional evidence 
was not accompanied by a waiver of RO consideration. 
Nevertheless, the Board finds that the newly submitted lay 
statements can be considered as the outcome below is fully 
favorable, and therefore, not prejudicial to the Veteran.  38 
C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1. During his June 2010 hearing, the Veteran indicated his desire 
to withdraw his appeal seeking service connection for bilateral 
hearing loss.  The Board received such request prior to the 
promulgation of a decision.

2. The evidence demonstrates that the Veteran's currently 
diagnosed tinnitus is related to his active service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2. The criteria for a grant of service connection for tinnitus 
have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009);  38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

In light of the favorable disposition, a discussion as to whether 
VA's duties to notify and assist the appellant have been 
satisfied is not required.  The Board finds that no further 
notification or assistance is necessary, and deciding the appeal 
at this time is not prejudicial to the Veteran.

II.	Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).   

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for the evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
Veteran.



Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  
The Veteran asserts that his tinnitus is related to his active 
service.  Specifically, he contends his tinnitus began during 
basic training on the rifle range, where he did not use hearing 
protection.  Additionally, he contends that he was exposed to 
loud noises from air traffic, helicopters, and jet engines when 
he was an avionics technician. 

The Veteran's service treatment records do not demonstrate that 
he was diagnosed with tinnitus during active military service.  
Additionally, the Veteran's discharge examination was void for 
any complaints of tinnitus.  As such, there is no evidence of a 
chronic condition during the Veteran's military service.

The Veteran submitted a statement in March 2006, in which he 
stated that he had continuous ringing in his ears that always 
made it hard to focus while at work.
 
The Veteran submitted an April 2006 statement by his wife at the 
time.  She stated that since she was with the Veteran, he 
complained of ringing in his ears.  Additionally, she stated that 
it was hard to get the Veteran's attention when she tried to talk 
to him.  Furthermore, she stated that it caused communication 
problems because when they were in a noisy environment, the 
Veteran could not discern outside noise from internal ringing.  
Moreover, she stated that the Veteran complained of this problem 
on a daily basis.  

The Veteran was afforded a personal hearing at the Lincoln, 
Nebraska RO before a Decision Review Officer in January 2009.  
The Veteran reported that his tinnitus began in 1981, during boot 
camp.  Specifically, the Veteran stated that on his day of 
qualification, he did not use any hearing protection at the 
firing range.  He stated that he forgot his hearing protection, 
but did not report it to the senior drill instructor because he 
had already gotten in trouble earlier in the day.  The Veteran 
stated that this incident was the onset of his tinnitus.  
Additionally, he stated that he worked as an avionics technicians 
on helicopters.  The Veteran also reported that the test 
equipment had a high 400 Hertz whine all the time.  Furthermore, 
the Veteran stated that he always had ringing in his ears since 
that time.  Moreover, the Veteran stated that the ringing was a 
problem at night when he tried to sleep, so he had to put the 
T.V. on as background noise.  The Veteran reported additional 
acoustic trauma, such as jet engines, grenades, line fires, and 
test equipment in the avionics shop.  Moreover, the Veteran 
stated that he wore hearing protection when he worked on the 
flight line in Okinawa, but he would have to take them off to be 
able to clearly hear what was going on around him when he was 
working on a generator.  Lastly, the Veteran stated that he had 
continuous ringing in his ears, for 24 hours a day.  

The Veteran was afforded a VA examination in December 2009.  The 
Veteran reported that he was an avionics technician in the 
military where he was exposed to noise from rifles, pistols, 
machine guns, mortars, generators, grenades, jet engines, 
avionics tests equipment, gyros, and helicopters.  Additionally, 
he reported that he used hearing protection intermittently.  
Furthermore, the Veteran denied civilian occupational noise 
exposure.  The Veteran complained of constant bilateral tinnitus.  
The Veteran told the examiner that the ringing in in his ears 
first started in approximately 1981, after being on the rifle 
range in the military.  Additionally, the Veteran reported that 
the tinnitus made it difficult to fall asleep.  The examiner did 
not provide a medical opinion pertaining to the Veteran's 
tinnitus at that time.

A March 2010 addendum to the December 2009 VA examination was 
associated with the claims file addressing the Veteran's 
tinnitus.  The physician's assistant supplying the opinion stated 
that "[t]innitus without hearing loss can be a normal variant 
and therefore in the case of this veteran is less likely as not 
caused by or the result of military service."  

The Veteran was afforded a Travel Board Hearing in June 2010.  
The Veteran stated that he served as an avionics technician in 
the United States Marine Corp.  In that position, the Veteran 
stated that he was exposed to noises from air traffic and jet 
engines on the flight line.  Additionally, he stated that he 
worked on self generating helicopters that whined as they wound 
up, until they started.  Furthermore, the Veteran stated he also 
served at Tustin Air Station, where he worked on generators and 
used test equipment.  Moreover, the Veteran stated he was exposed 
to fixed wing and helicopters while in Fatima.  Additionally, the 
Veteran stated that he was exposed to loud noises from weapons 
while in basic training.  Specifically, the Veteran stated that 
his tinnitus began on the rifle range while in basic training, 
when he failed to wear any earplugs.  Afterwards, the Veteran 
recalled hearing high pitched ringing in his ears and a loss of 
hearing.  The Veteran reported that the ringing in his ears 
continued unabated since that time.  

The Veteran submitted a July 2010 statement from a friend.  She 
stated that she knew the Veteran since he was a child and he 
never had any hearing problems before he served in the Marines.  
Additionally, she stated that the Veteran complained of ringing 
in his ears since he was discharged from service.  Furthermore, 
she reported that the Veteran always had the T.V. and radio 
turned up very loud.  Moreover, she stated that she had to speak 
loudly when she talked to the Veteran.  Lastly, she stated that 
the Veteran complained of issues with sleeping due to the ringing 
in his ears. 

Additionally, the Veteran submitted a September 2010 statement 
from a friend.  He stated that he knew the Veteran his entire 
life.  Additionally, he stated that he served on active duty as a 
Marine in California with the Veteran.  Furthermore, he stated 
that the Veteran worked on the flight line at the Marine Corps 
Air Station, where he was exposed to engines from helicopters and 
jet aircrafts on a daily basis.  Furthermore, he stated that the 
Veteran complained to him on several occasions that he had a hard 
time hearing conversations if there was any background noise.  
The Veteran also told him that he reported his condition to his 
supervisors, but they told him not to worry about it because 
every Marine had the same problem.  Moreover, the Veteran's 
friend stated that the Veteran reported that he heard noises such 
as buzzing or ringing in his ears when he was in a quiet 
surrounding.  These noises affected the Veteran's ability to 
sleep since 1981.  Lastly, he stated that all marines were 
exposed to rifle and pistol fire at least two times a year for 
two weeks, during annual weapons certification.       

Lay evidence is competent and sufficient to establish a diagnosis 
of a condition when 1) a lay person is competent to identify the 
medical condition; 2) the lay person is reporting a 
contemporaneous medical diagnosis; or 3) lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  See Jandreau, 492 F.3d at 1377.  Indeed, lay 
evidence may suffice to establish the manifestations of a chronic 
condition during service, or within a presumptive period.  When a 
condition is not chronic and there is no medical evidence of a 
causal nexus, lay testimony or medical evidence may establish 
continuity of symptomatology.  See Hickson, 12 Vet. App. at 253.  
Furthermore, the Court has specifically held that tinnitus is a 
type of disorder associated with symptoms capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

In this case, the Board concludes that the Veteran has provided 
competent lay testimony that he developed symptoms of tinnitus, 
specifically ringing in the ears, since he was in service.  
Having determined that the Veteran's testimony is competent in 
this regard, the Board's inquiry next shifts to whether that 
testimony is credible.  Parenthetically, the Board notes that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination 'medical in nature' and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.   Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

Throughout the claims process, the Veteran has reported that he 
was exposed to loud noises from air traffic, helicopters, and jet 
engines when he was an avionics technician, and gunfire from the 
rifle range in service, and developed ringing in his ears since 
that time.  His account is both internally consistent and in 
concert with the other evidence of record, including the multiple 
lay statements reporting continuous complaints of tinnitus since 
active service.  Accordingly, the Board finds the Veteran's 
testimony regarding the onset of his tinnitus symptoms to be 
eminently credible.  See Caluza, 7 Vet. App. at 511-12.  
Furthermore, the Board finds that the Veteran's lay statements 
are sufficient to establish a continuity of symptomatology, which 
further supports his claim.  See Maxson, 230 F.3d at 1332.

Additionally, the Board acknowledges that, in December 2009, the 
Veteran was afforded a VA examination.  In the March 2010 
addendum, the examiner provided the opinion that the Veteran's 
tinnitus was less likely than not caused by or the result of 
military service.  Significantly, however, the examiner appears 
to have based his opinion solely on the fact that the Veteran did 
not have hearing loss under VA standards, stating that "tinnitus 
without hearing loss can be a normal variant."  Furthermore, the 
examiner failed to discuss the Veteran's lay evidence of 
continuity of symptomatology when offering his opinion as to 
etiology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination must consider lay evidence of in-
service incurrence or continuity of symptomatology since 
service).  Therefore, since the Veteran is competent to testify 
to chronicity of symptomatology, which the examiner did not 
consider, the Board finds that the VA opinion is not adequate for 
rating purposes. 

For the foregoing reasons, the Board concludes that the balance 
of positive and negative evidence is at the very least in 
relative equipoise with respect to the Veteran's tinnitus claim.  
He is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  Indeed, 
where the evidence supports a claim or is in relative equipoise, 
the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. 
App. at 53.  Accordingly, the Board finds that service connection 
for tinnitus is warranted. 

III.	Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In June 2010, the Veteran testified during a Travel 
Board Hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  The Veteran's 
representative stated that he wished to withdraw the issue of 
entitlement to service connection for bilateral hearing loss.  
Because this statement was later reduced to writing and 
incorporated into the record in the form of a written transcript, 
the transcript of that hearing has been accepted as the Veteran's 
withdrawal of the Substantive Appeal as to this issue.  See 
Tomlin v. Brown, 5 Vet. App. 355 (1993).  The appellant has 
withdrawn the appeal of the issue of entitlement to service 
connection for bilateral hearing loss and, hence, there remain no 
allegations of errors of fact or law for appellate consideration 
regarding this issue.  As such, the Board does not have 
jurisdiction to review the appeal of the issue of entitlement to 
service connection for bilateral hearing loss and it is 
dismissed.


ORDER

1. Entitlement to service connection for bilateral hearing loss 
is dismissed

2. Entitlement to service connection for tinnitus is granted. 




____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


